DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/118,960 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite subject matter that are within the same scope of one another. Each application claims similar toner compositions that share sufficiently similar materials that have sufficiently similar physical properties. 
For instance, the toner compositions of both applications comprise a toner particle containing a binder resin including a crystalline resin as a first resin and an amorphous resin as a second resin, a fine particle on a surface of the toner particle, and a domain matrix structure formed of a matrix containing the first resin and domains containing the second resin (claim 1 of both ‘444 and ‘960). The first resin of both toner compositions has a first monomer unit represented by the same formula (1), both toner compositions have a content ratio of the first monomer unit in the first resin being 30.0 mass% to 99.9 mass%, the acid value of the first resin in both toner compositions is from 0.1 mg KOH/g to 30 mg KOH/g, and the acid value of the second resin in both toner compositions is from 0.5 mg KOH/g to 40 mg KOH/g (claim 1 of both ‘444 and ‘960). 
Furthermore, the number-average diameter of the domains is the same in both toner compositions (claim 3 of both ‘444 and ‘960), the fine particle of both toner compositions has a compound having a C4-24 alkyl group on its surface (claim 6 of both ‘444 and ‘960), both toner compositions contain a third resin linked to the second resin (claim 13 of ‘444 and claim 8 of ‘960), the second resin of both toner compositions is selected from the same group of resins (claim 14 of ‘444 and claim 9 of ‘960), the content of the first resin in the binder resin is 30.0 mass% in both toner compositions (claim 18 of ‘444 and claim 10 of ‘960), and both toner compositions comprise a second monomer selected from the same formula (2) or the same formula (3) (claim 19 of ‘444 and claim 11 of ‘960).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
















Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (US 9,575,426 B2), in view of Hatakeyama et al. (JP 2018194833 A) (references herein made with respect to English machine translation attached), further in view of Tanaka et al. (US 2018/0246430 A1), and as evidenced by the UCLA Solvents Table NPL.

Shimano teaches a toner including toner particles that contain a binder resin and a colorant, a sea-island structure including a sea portion composed of a crystalline resin C (corresponding to the first resin of the instant invention), and island portions composed of an amorphous resin A (corresponding to the second resin of the instant invention) (Abstract, Fig. 1 & Fig. 2). The toner may be used as a one-component developer as-is or as a two-component developer after being mixed with a magnetic carrier (Col. 12, lines 32-34). The binder resin preferably has a crystalline resin C content of 30% by mass or more and 70% by mass or less (Col. 5, lines 6-7). A content of 30% by mass or more facilitates the control of the sea-island structure and results in a toner having excellent sharp-melting properties (Col. 5, lines 8-10). A content of 70% by mass or less results in the clear formation of islands composed of the amorphous resin, thereby providing an image with excellent strength (Col. 5, lines 10-13). The crystalline resin C is preferably a vinyl-based resin containing a moiety represented by a general formula 1 (a unit derived from a long-chain alkyl acrylate or long-chain alkyl 
    PNG
    media_image1.png
    165
    435
    media_image1.png
    Greyscale
methacrylate) in an amount of 50% by mass or more (Col. 5, lines 40-44):
Figure 1. The moiety contained in the vinyl-based resin of crystalline resin C.

In the general formula 1, R1 represents an alkyl group having 16 to 34 carbon atoms, and R2 represents hydrogen or a methyl group (Col. 5, lines 56-57). Shimano teaches that when the vinyl-based resin contains the unit represented by the general formula 1 above, the main chain does not inhibit the crystallinity of the side chains, thus providing a resin having high crystallinity and excellent strength (Col. 5, lines 60-64). Furthermore, when the number of carbon atoms in the alkyl group of R1 is within the specified range (16 to 34), a polymerization reaction proceeds sufficiently, thus providing a crystalline resin with a high conversion ratio (Col. 5, lines 63-67). As a result, the crystalline resin has excellent durability and charging performance after exposure to a high-temperature, high-humidity environment (Col. 5, line 67 & Col. 6, lines 1-2). Specific examples of the long-chain alkyl acrylate include palmityl acrylate (19 carbon atoms), stearyl acrylate (18 carbon atoms), behenyl acrylate (22 carbon atoms), octacosyl acrylate (31 carbon atoms), and triacontyl acrylate (33 carbon atoms) (Col. 6, lines 2-5). 
	Shimano then teaches that materials that may be used as binder resins for toners may be used as materials for the amorphous resin A. For example, styrene-acrylic-based resins, polyester resins, epoxy resins, and urethan resins may be used (Col. 7, lines 12-17). These resins may be used in combination, be hybridized, and/or be partially modified (Col. 7, lines 17-19). When a styrene-acrylic-based resin is used in the toner, a product prepared by the polymerization of a known radically polymerizable monomer may be used. Specific examples of the radically polymerizable monomer include styrene and its derivatives (Col. 7, lines 25-26), acrylic acid and methacrylic acid derivatives, such as acrylonitrile and methacrylamide (Col. 7, lines 36-37), and acrylic acid and methacrylic acid (Col. 7, line 38). The radically polymerizable monomers may be used in combination of two or more (Col. 7, lines 39-40). Additionally, to improve the high-temperature offset resistance, a small amount of a polyfunctional monomer (crosslinking agent) may be used for the styrene-acrylic-based resin. As the polyfunctional monomer, a compound having two or more polymerizable double bonds is mainly used (Col. 7, lines 40-44). 
	Shimano teaches that the polyester resin may be prepared by the reaction of a di- or poly-carboxylic acid and a diol. As an alcohol monomer used to prepare the polyester resin, a known alcohol monomer may be used. Examples include ethylene glycol, diethylene glycol, and 1,2-propylene glycol (Col. 7, lines 58-64). As a carboxylic acid monomer used to prepare the polyester resin, a known carboxylic acid monomer may be used. Examples include oxalic acid and sebacic acid, anhydrides and lower alkyl ester of these acids, and 3- or poly-carboxylic acid components, including anhydrides and lower alkyl esters thereof (Col. 8, lines 1-10). 
Furthermore, the polyester resin may be produced by a known method for the synthesis of a polyester. For example, a dicarboxylic acid component and a dialcohol component are subjected to an esterification reaction or a transesterification reaction, followed by a polycondensation reaction under reduced pressure or introduction of nitrogen gas, in the usual manner, to provide the polyester resin (Col. 8, lines 11-18).
Shimano then teaches that in the sea-island structure observed in the cross-sectional observation of the toner, the number-average circle-equivalent diameter based on the area of the island portions is preferably 30 nm (0.03 µm) or more and 500 nm (0.50 µm) or less (Col. 8, lines 60-63). When the diameter is 30 nm or more, the crystalline resin C is less affected by the amorphous resin A, providing a toner having sufficient sharp-melting properties (Col. 8, lines 63-67). When the diameter is 500 nm or less, the crystalline resin C and the amorphous resin A are sufficiently mixed together in a fixation step, thus providing an image with excellent strength (Col. 9, lines 1-4). 
Shimano does not specifically teach ranges for the acid values of the crystalline and amorphous resins, but specific values within the claimed ranges can be found in the experimental data. According to Table 7, which describes the physical properties of the resins used in the examples, the acid value of the crystalline resin C ranged from 0.0 mgKOH/g to 22.3 mgKOH/g and the acid value of the amorphous resin A ranged from 0.0 mgKOH/g to 29.0 mgKOH/g (Col. 27, lines 13-16), across the experimental examples. In toner 2, a crystalline resin C having an acid value of 2.5 mgKOH/g and an amorphous resin A having an acid value of 19.0 mgKOH/g were used in combination (Table 7). Similarly, in toner 4, a crystalline resin C having an acid value of 2.5 mgKOH/g and an amorphous resin A having an acid value of 1.2 mgKOH/g were used in combination (Table 7). These acid values fall within the respective ranges required by claim 1 of the instant invention. 
Shimano further teaches that the crystalline resin C preferably has a weight-average molecular weight Mw(C) of 5,000 or more and 100,000 or less, and more preferably 5,000 or more and 80,000 or less, from the viewpoint of achieving both the low-temperature fixability and strength of an image. A Mw(C) of 5,000 or more results in the formation of a more definite sea-island structure, thereby providing a toner having better sharp-melting properties and having excellent heat-resistance preservability and durability. A Mw(C) of 100,000 or less results in better sharp-melting properties of a toner and allows mixing with the amorphous resin to proceed satisfactorily at the time of fixing, thereby forming an image having sufficient resistance to rubbing and scratching (Col. 4, lines 8-21).
Similarly, Shimano teaches that the amorphous resin A preferably has a weight-average molecular weight Mw(A) of 8,000 or more and 50,000 or less, and more preferably more preferably 10,000 or more and 40,000 or less. A Mw(A) of 8,000 or more results in the formation of a more definite sea-island structure, thus sufficiently exhibiting the sharp-melting properties of the crystalline resin. A Mw(A) of 50,000 or less allows mixing with the crystalline resin to proceed satisfactorily at the time of fixing, thereby forming an image having sufficient resistance to rubbing and scratching (Col. 4, lines 27-36).
Shimano teaches that the weight-average molecular weight distribution of each of the crystalline resin C and the amorphous resin A is measured by gel permeation chromatography (GPC) comprising a step of dissolving the crystalline resin C or the amorphous resin A in chloroform at room temperature over 24 hours (Col. 13, line 39-46). Shimano is silent to teach that the crystalline resin C and the amorphous resin A are soluble in other solvents, such as tetrahydrofuran, however, the UCLA Solvents Table shows that chloroform has a polarity index of 4.1 and tetrahydrofuran has a polarity index of 4.2. Since the two solvents have sufficiently similar polarity indexes, they may be used interchangeably to effectively dissolve the crystalline resin C or the amorphous resin A. Therefore, the weight-average molecular weight range of the tetrahydrofuran-soluble component of instant claim 17 is obvious over the ranges taught by Shimano for either the crystalline resin C or the amorphous resin A. Furthermore, even though Shimano is silent to teach the number-average molecular weights of the components, since the ranges of the weight-average molecular weight for the crystalline resin C or the amorphous resin A overlap with the claimed range, the number-average molecular weight would also be expected to overlap with the claimed range, and thus would satisfy the claimed ratio of instant claim 17.
Shimano is silent to teach the mass ratio X/Y described in the instant claim 2, where Y is a content of the second resin in the binder resin and X is a content of the first resin in the binder resin. However, the mass ratio X/Y of the toner of Shimano can be calculated using any of the toner slurries described in Table 6. For example, in toner slurry 2, a content of the crystalline resin can be calculated as X = (84.0 parts crystalline resin 6 / (84.0 parts crystalline resin 6 + 150.0 parts amorphous resin (composed of 100.0 parts styrene, 25.0 parts n-butyl acrylate, 20.0 parts methyl methacrylate, and 5.0 parts acrylic acid))) = 0.359, or 35.9%, by mass, and a content of the amorphous resin can be calculated as Y = (1.00 - 0.359) = 0.641, or 64.1%, by mass with respect to the binder resin. Therefore, the mass ratio X/Y can be calculated as (0.359 / 0.641) = 0.560. The calculated mass ratio of Shimano falls within the range required by the instant claim 2. 
	Finally, Shimano teaches that a flowability improving agent is externally added to the toner in order to improve image quality. Examples of the flowability improving agent include inorganic fine powders composed of silica, titanium oxide, and aluminum oxide. These inorganic fine powders are preferably subjected to hydrophobization treatment with a hydrophobizing agent, such as a silane coupling agent, a silicone oil, or combinations thereof (Col. 12, lines 20-28).
	Although Shimano teaches that the particles of the inorganic fine powders are preferably treated with a hydrophobizing agent as discussed above, Shimano is silent to teach any specific hydrophobizing agents that may be used. However, Hatakeyama teaches a method of controlling the charge attenuation constant of a toner by providing a toner that has inorganic fine particles whose surface is coated with an organosilicon condensate on the surface of the toner matrix particles ([0016]). The volume resistivity of the inorganic fine particles is preferably 1.0 x 105 (Ω·cm) or more and 1.0 x 1011 (Ω·cm) or less ([0017]). The minimum value of Hatakeyama’s range is the same as the minimum value of the Applicant’s range, and the maximum value of Hatakeyama’s range falls below the maximum value of the Applicant’s range (see instant claim 1). Hatakeyama teaches that inorganic fine particles having a volume resistivity in this range are medium resistance inorganic fine particles, and have a lower resistance than high resistance inorganic fine particles, such as silica fine particles ([0017]). 
By coating the surface of the medium-resistance with the organosilicon condensate, a sufficient contact area of the medium-resistance inorganic fine particles is provided between the organosilicon condensate existing on the surface of the toner mother particles. Specifically, by coating the surface of the medium resistance inorganic fine particles with the organosilicon condensate, the organosilicon condensate is interposed between the medium resistance inorganic fine particles and the toner mother particles, and the medium resistance inorganic fine particles and the toner mother particles are interposed. It is believed that the adhesion of the particles is improved, and a sufficient contact area is obtained ([0017]). 
Furthermore, Hatakeyama teaches that when the volume resistivity of the inorganic fine particles is in the above range, it is easy to achieve both overcharge suppression and high chargeability ([0019]). Specific examples of the inorganic fine particles having a volume resistivity within the above range include alumina (aluminum oxide), alumina hydrate, titania (titanium oxide), strontium titanate, zinc oxide, tin oxide, iron oxide, indium oxide, fine particles of metal oxides such as indium tin oxide, fine particles of semiconductors such as silicon and germanium, and clay minerals such as hydrotalcite ([0020]). These fine particles may be surface-treated with a treatment agent typified by a silane coupling agent, a titanium coupling agent, or silicone oil ([0020]).

    PNG
    media_image2.png
    32
    464
    media_image2.png
    Greyscale
	The organosilicon condensate is preferably a condensate of an organosilicon compound represented by the following formula (1): 

Figure 2. The structural formula of the organosilicon condensate.

In formula (1), Ra represents a halogen atom, a hydroxy group, or an alkoxy group, and Rb is an alkyl group, an alkenyl group, an aryl group, or an acyl group, and n represents an integer from 2 to 4 ([0030]). In the formula (1), the carbon number of the alkyl group is preferably 1 or more and 12 or less, and more preferably 1 or more and 6 or less ([0030]). As the organosilicon compound represented by the formula (1), a known organosilicon compound can be used, such as bifunctional silane compounds having two functional groups, trifunctional silane compounds having three functional groups, and tetrafunctional silane compounds having four functional groups ([0031]). A specific example of the trifunctional silane compound is butyl trimethoxysilane ([0032]). Butyl trimethoxysilane is the same surface treatment compound used by the Applicant for inorganic fine particle no. 8 (see [Table 1] of the instant specification). Therefore, when titania (titanium oxide) is selected as the inorganic fine particle and butyl trimethoxysilane is selected as the surface treatment, the surface-treated inorganic fine particle would inherently have a dielectric constant near that of the Applicant’s inorganic fine particle no. 8, which is disclosed as titanium oxide surface treated with butyl trimethoxysilane, having a dielectric constant of 24 pF/m (see [Table 1] of the instant specification). 
Shimano is also silent to teach that the coverage ratio of the toner by the
inorganic fine particle is 10 area% to 80 area%. However, Tanaka teaches a toner including a toner particle and an external additive, wherein the external additive contains an inorganic fine particle A and a silica fine particle. The inorganic fine particle A is a fine particle of a titanate having a Group 2 element, and a coverage ratio X2 of the toner surface covered by the inorganic fine particle A is from 5 area % to 40 area % (Abstract). Tanaka further teaches that the coverage ratio X2 by the inorganic fine particle of the toner surface, as determined with an x-ray photoelectron spectrometer (ESCA) is from 5 area % to 40 area %. When the coverage ratio X2 is in this range, the contact surfaces of the Group 2 element-containing titanate fine particles are adequately exposed and leakage of excess charge accumulate on the toner is facilitated and inhibitory effect on charge up is exhibited ([0068]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the inorganic fine particle surface treated with the organosilicon condensate of Hatakeyama as the inorganic fine powder of Shimano, in order to control the charge attenuation constant of the toner, to improve the adhesion of the toner mother particle and the inorganic fine particle, and to obtain sufficient contact area between the toner mother particle and inorganic fine particle.
Additionally, it would have been obvious to crosslink the crystalline resin C with the amorphous resin A, resulting in the formation of an additional resin, since Shimano teaches that a crosslinking agent may be used for a styrene-acrylic-based resin in order to improve the high-temperature offset resistance of the toner. It would have also been obvious to use an acrylic acid derivative, such as acrylonitrile, as a monomer in the crystalline resin, since Shimano teaches crystalline acrylic resins as a specific example of the crystalline resin C. Acrylonitrile is represented by formula (2) in the instant claim 19, when X is a single bond, R1 is -C≡N, and R2 is a hydrogen atom. It would have also been obvious to someone of ordinary skill in the art to have optimized the coverage ratio of the toner by the inorganic fine particle, using the guidance of Tanaka, to improve the charge characteristics of the toner.
Shimano is silent to teach the ratio Cx/Cy described in the instant claim 12, where Cx is a carbon number of the alkyl group represented by R in the first monomer unit and Cy is a carbon number of the alkyl group of the compound having an alkyl group. However, when the inorganic fine particles of Hatakeyama are surface treated with an organosilicon condensate, such as butyl trimethoxysilane (Cy = 4), and a long-chain alkyl acrylate containing an alkyl group having 16 to 34 carbons, such as behenyl acrylate (Cx = 22) is used as a monomer for the crystalline resin C (see Table 1 of Shimano), then the ratio Cx/Cy of the toner of modified Shimano can be calculated as Cx/Cy = (22/4) = 5.5. The calculated ratio of Shimano combined with Hatakeyama falls within the range required by the instant claim 12.















Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/17/2022